Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 11-14 and 17 of U.S. Patent No. US 10,679,852 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as following:
Current Application No. 16/862,255
U.S. Patent No. US 10,679,852 B2
1. A group III-nitride (III-N)-based electronic device comprising:
1. A group III-nitride (III-N)-based electronic device comprising: 
an engineered substrate comprising:
an engineered substrate comprising:
a polycrystalline ceramic core;
a polycrystalline ceramic core;
a conductive layer coupled to the polycrystalline ceramic core; and 
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 

a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  
a single crystalline silicon layer coupled to the engineered substrate; 
a single crystalline silicon layer coupled to the engineered substrate; 
a metalorganic chemical vapor deposition (MOCVD) III-N-based epitaxial layer coupled to the single crystalline silicon layer; and  
a metalorganic chemical vapor deposition (MOCVD) III-N-based epitaxial layer coupled to the single crystalline silicon layer; and 
a hybrid vapor phase epitaxy (HVPE) III-N-based epitaxial layer coupled to the MOCVD epitaxial layer.  
a hybrid vapor phase epitaxy (HVPE) III-N-based epitaxial layer coupled to the MOCVD epitaxial layer.  


2. The III-N-based electronic device of claim 1 wherein the engineered substrate further comprises:  
In claim 1
a first adhesion layer coupled to the polycrystalline ceramic core, the first adhesion layer being non-metallic, wherein the conductive layer is coupled to the first adhesion layer; and  
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 
a second adhesion layer coupled to the conductive layer, the second adhesion layer being non-metallic, wherein the barrier layer encapsulates the second adhesion layer.  
a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  


4. The III-N-based electronic device of claim 1 
In claim 1
wherein the conductive layer encapsulates the engineered substrate. 
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 


5. The III-N-based electronic device of claim 1 further comprising:  
2. The group III-N-based electronic device of claim 1 further comprising: 
a second MOCVD III-N-based epitaxial layer coupled to the HVPE III-N-based epitaxial layer; and  
a second MOCVD III-N-based epitaxial layer coupled to the HVPE III-N-based epitaxial layer; and 

a second HVPE III-N-based epitaxial layer coupled to the second MOCVD III-N-based epitaxial layer.  


6. The III-N-based electronic device of claim 1 wherein:  
4. The group III-N-based electronic device of claim 1 wherein: 
the MOCVD III-N-based epitaxial layer comprises at least one of AlN, GaN, or AlGaN; and  
the MOCVD III-N-based epitaxial layer comprises at least AlN, GaN, or AlGaN; and
the HVPE III-N-based epitaxial layer comprises at least one of AlN, GaN, or  AlGaN.  
the HVPE III-N-based epitaxial layer comprises at least AlN, GaN, or AlGaN.  


7. A method of fabricating a epitaxial structure, the method comprising:
6. A method of fabricating an epitaxial structure, the method comprising: 
providing an engineered substrate, the engineered substrate comprising: 
providing an engineered substrate, the engineered substrate comprising:
a polycrystalline ceramic core;
a polycrystalline ceramic core; 
a conductive layer coupled to the polycrystalline ceramic core; and
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 
a barrier layer encapsulating the conductive layer and the polycrystalline ceramic core, the barrier layer being non-metallic;  
a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  
transferring a single crystalline silicon layer coupled to the engineered substrate;  
transferring a single crystalline silicon layer coupled to the engineered substrate; 
growing a first epitaxial layer coupled to the engineered substrate using a first deposition process; and  
growing a first epitaxial layer coupled to the single crystalline silicon layer using a first deposition process; and 
growing a second epitaxial layer coupled to the first epitaxial layer using a second deposition process.  
growing a second epitaxial layer coupled to the first epitaxial layer using a second deposition process.  


8. The method of claim 7 wherein the engineered substrate further comprises:  
In claim 6
a first adhesion layer coupled to the polycrystalline ceramic core, the first adhesion layer being non-metallic, wherein the conductive layer is coupled to the first adhesion layer; and  
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 

a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  


10. The method of claim 7 
In claim 6
wherein the conductive layer encapsulates the engineered substrate.  
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 


11. The method of claim 7 further comprising:  
7. The method of claim 6 further comprising: 
growing a third epitaxial layer coupled to the second epitaxial layer using the first deposition process; and  
growing a third epitaxial layer coupled to the second epitaxial layer using the first deposition process; and 
growing a fourth epitaxial layer coupled to the third epitaxial layer using the second deposition process.  
growing a fourth epitaxial layer coupled to the third epitaxial layer using the second deposition process.  


12. The method of claim 7 
8. The method of claim 6 
wherein the first deposition process comprises a metalorganic chemical vapor deposition (MOCVD) process and the second deposition process comprises a hybrid vapor phase epitaxy (HVPE) process.  
wherein the first deposition process comprises a metalorganic chemical vapor deposition (MOCVD) process and the second deposition process comprises a hybrid vapor phase epitaxy (HVPE) process.  


13. The method of claim 7 wherein:  
11. The method of claim 6 wherein: 
the first epitaxial layer comprises at least one of AlN, GaN, or AlGaN; and 
the first epitaxial layer comprises at least one of AlN, GaN, or AlGaN; and 
the second epitaxial layer comprises at least one of AlN, GaN, or AlGaN. 
the second epitaxial layer comprises at least one of AIN, GaN, or AlGaN. 


14. A method of forming a GaN-based epitaxial structure, the method comprising:  
12. A method of forming a GaN-based epitaxial structure, the method comprising: 
providing an engineered substrate, the engineered substrate comprising: 
providing an engineered substrate, the engineered substrate comprising: 
a polycrystalline ceramic core;
a polycrystalline ceramic core; 

a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 
a barrier layer encapsulating the conductive layer and the polycrystalline ceramic core, the barrier layer being non-metallic;  
a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  
transferring a single crystalline silicon layer coupled to the engineered substrate;  
transferring a single crystalline silicon layer coupled to the engineered substrate; 
depositing a first GaN-based epitaxial layer coupled to the single crystalline silicon layer using a metalorganic chemical vapor deposition (MOCVD) process; and  
depositing a first GaN-based epitaxial layer coupled to the single crystalline silicon layer using a metalorganic chemical vapor deposition (MOCVD) process; and 
depositing a second GaN-based epitaxial layer coupled to the first GaN-based epitaxial layer using a hybrid vapor phase epitaxy (HVPE) deposition process.  
depositing a second GaN-based epitaxial layer coupled to the first GaN-based epitaxial layer using a hybrid vapor phase epitaxy (HVPE) deposition process.  


15. The method of claim 14 wherein the engineered substrate further comprises:  
In claim 12
a first adhesion layer coupled to the polycrystalline ceramic core, the first 4adhesion layer being non-metallic, wherein the conductive layer is coupled to the first adhesion layer; and  
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 
a second adhesion layer coupled to the conductive layer, the second adhesion layer being non-metallic, wherein the barrier layer encapsulates the second adhesion layer.  
a second adhesion layer encapsulating the conductive layer, the second adhesion layer being non-metallic; and a barrier layer encapsulating the second adhesion layer, the barrier layer being non-metallic.  


17. The method of claim 14 
In claim 12
wherein the conductive layer encapsulates the engineered substrate.  
a first adhesion layer encapsulating the polycrystalline ceramic core, the first adhesion layer being non-metallic; a conductive layer encapsulating the first adhesion layer; 



13. The method of claim 12 further comprising: 
depositing an additional MOCVD GaN-based epitaxial layer using an MOCVD process:  
depositing an additional MOCVD GaN-based epitaxial layer using an MOCVD process;
depositing an additional HVPE GaN-based epitaxial layer using a HVPE deposition process; and  
depositing an additional HVPE GaN-based epitaxial layer using a HVPE deposition process; and 
repeating depositing an additional MOCVD GaN-based epitaxial layer and depositing an additional HVPE GaN-based epitaxial layer a predetermined number of times.  
repeating depositing an additional MOCVD GaN-based epitaxial layer and depositing an additional HVPE GaN-based epitaxial layer a predetermined number of times.  


19. The method of claim 14 wherein:  
14. The method of claim 12 wherein: 
the engineered substrate is characterized by a substrate coefficient of thermal expansion (CTE);  
the engineered substrate is characterized by a substrate coefficient of thermal expansion (CTE); 
the first GaN-based epitaxial layer is characterized by a first CTE;  
the first GaN-based epitaxial layer is characterized by a first CTE; 
the second GaN-based epitaxial layer is characterized by a second CTE; and  
the second GaN-based epitaxial layer is characterized by a second CTE; and 
the substrate CTE, the first CTE, and the second CTE are substantially equal.  
the substrate CTE, the first CTE, and the second CTE are substantially equal.  


20. The method of claim 14 wherein:  
17. The method of claim 12 wherein: 
the first GaN-based epitaxial layer comprises AlxGa1-xN; and 
the first GaN-based epitaxial layer comprises AlxGa1-xN; and 
the second GaN-based epitaxial layer comprises AlxGa1-xN.
the second GaN-based epitaxial layer comprises AlxGa1-xN.  



Claims 3, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US 10,679,852 B2 in view of Francis J. Kub et al., (US 6,497,763 B2, hereinafter Kub).
Regarding claim 3, US 10,679,852 B2 teaches the III-N-based electronic device of claim 1,
US 10,679,852 B2 does not expressly teaches wherein the conductive layer is formed on only one side of the engineered substrate. 
Kub discloses an electronic or optopelectronic device can be formed on a composite (engineered) substrate (10) comprising ceramic AIN substrate; a LPCVD nitride encapsulating the ceramic AIN substrate and a thin layer of material of polysilicon, AIN or aluminum (a conductive layer) on the LPCVD nitride (not both sides) as described in Col. 8, lines 4-19. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified the conductive layer to be only on one side of the engineered substrate according to Kub’s teaching to simplify the process.
Regarding claim 9, US 10,679,852 B2 teaches the III-N-based electronic device of claim 7,
US 10,679,852 B2 does not expressly teaches wherein the conductive layer is formed on only one side of the engineered substrate. 
However, in the same III-nitride semiconductor device field of endeavor, Kub discloses an electronic or optopelectronic device can be formed on a composite (engineered) substrate (10) comprising ceramic AIN substrate; a LPCVD nitride encapsulating the ceramic AIN substrate and a thin layer of material of polysilicon, AIN or aluminum (a conductive layer) on the LPCVD nitride (not both sides) as described in Col. 8, lines 4-19. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified the conductive layer to be only on one side of the engineered substrate according to Kub’s teaching to simplify the process.
Regarding claim 16, US 10,679,852 B2 teaches the III-N-based electronic device of claim 14,
US 10,679,852 B2 does not expressly teaches wherein the conductive layer is formed on only one side of the engineered substrate. 
However, in the same III-nitride semiconductor device field of endeavor, Kub discloses an electronic or optopelectronic device can be formed on a composite (engineered) substrate (10) comprising ceramic AIN substrate; a LPCVD nitride encapsulating the ceramic AIN substrate and a thin layer of material of polysilicon, AIN or aluminum (a conductive layer) on the LPCVD nitride (not both sides) as described in Col. 8, lines 4-19. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modified the conductive layer to be only on one side of the engineered substrate according to Kub’s teaching to simplify the process.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0204376 A1 to Su; US 2013/0175541 A1 to Park; US 2006/0099776 A1 to Dupont and US 9,650,723 B1 to D'Evelyn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898